UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 8, 2010 MAGNUM HUNTER RESOURCES CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32997 (Commission File Number) 86-0879278 (I.R.S. Employer Identification Number) 777 Post Oak Boulevard, Suite 910 Houston, Texas 77056 (Address of principal executive offices, including zip code) (832)369-6986 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On June 8, 2010, the Company issued a press release announcing that all outstanding shares of its Series “B” Redeemable Convertible Preferred Stock had been converted into shares of its common stock or redeemed for cash. A copy of the press release is attached herewith as Exhibit 99.1. On June 11, 2010, the Company issued a press release announcing that it had declared a cash dividend on its 10.25% Series “C” Cumulative Perpetual Preferred Stock. A copy of the press release is attached herewith as Exhibit 99.2. Section 9 – Financial Statements and Exhibits Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Exhibit Title Press Release of Magnum Hunter Resources Corporation dated June 8, 2010. Press Release of Magnum Hunter Resources Corporation dated June 11, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAGNUM HUNTER RESOURCES CORPORATION Date: June 17, 2010 By: /s/ Gary C. Evans Name:Gary C. Evans Title: Chairman and Chief Executive Officer
